Title: To Thomas Jefferson from James Wilkinson, 22 October 1805
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     St. Louis Oct. 22nd. 1805
                  
                  The Bearer hereof Capt. Amos Stoddard, who conducts the Indian deputation on their visit to you, has charge of a few natural productions of this Territory, to amuse a leisure Moment, and also a Savage delineation on a Buffaloe Pelt, of the Missouri & its South Western Branches, including the Rivers plate & Lycorne or Pierre jaune; This Rude Sketch without Scale or Compass “et remplie de Fantaisies ridicules” is not destitute of Interest, as it exposes the location of several important objects, & may point the way to useful enquiry—among other things a little incredible, a volcano is distinctly described on Yellow Stone River, & a flinty substance which cuts Iron, on a branch of the Missouri designated “La Belle eau.—
                  Permit me Sir to name Capt Stoddard to you, as a Man of worth & Intelligence, He understands well the political History of this Territory, and no one is better acquainted with the views, Interests & merits, of the Individuals composing its population
                  With Perfect respect & Sincere attachment I am sir Your Obedt Sevt
                  
                     Ja: Wilkinson
                     
                  
               